Citation Nr: 1241326	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Whether new and material evidence has been received to reopen the claim for service connection for coughing to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran performed active service from June 1960 to June 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the Houston, Texas RO.

The Veteran has made reference to diabetes mellitus, peripheral neuropathy, a prostate disorder, and other pathology.  To the extent he wants to claim service connection for any of these disorders he should do so with specificity at the RO.  The instant appeal is limited to the issues on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2008 rating decision, the RO denied entitlement to service connection for ulcerative colitis and the Veteran's request to reopen the claim for service connection for coughing as due to exposure to asbestos.  In February 2009, the Veteran submitted a VA Form 9 wherein he disagreed with the above noted denials.  He requested an opportunity to appear at a Board of Veterans Appeals hearing at a local VA office.  This was considered to be the Veteran's notice of disagreement with the August 2008 rating decision.  

In November 2009, the Veteran submitted additional VA Forms 9 and again requested an opportunity to appear at a Board of Veterans Appeals hearing at a local VA office.  The RO issued a statement of the case in June 2010.  In a July 2010 letter, the Veteran stated he did not know why he was being asked to submit another VA form 9 as he had already submitted three.  The RO accepted the July 2010 letter as the Veteran's formal appeal.  The Board acknowledges that all of the Veteran's VA Form 9's predated the statement of the case and are therefore, not considered his substantive appeal.  Regardless, the Veteran has repeatedly expressed the desire to appear at a Board of Veterans Appeals hearing at a local VA office.  The Veteran has not been afforded a hearing.  Further, there is no evidence that he has withdrawn his request to have a hearing.  Hence, further development is required.  38 C.F.R. § 20.700 (2012).

To ensure that VA has met its duty to assist the appellant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, this issue is REMANDED for the following development:

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a Travel Board hearing in accordance with applicable procedures.  If appellant decides he no longer wants to wait for a hearing, he should withdraw the request in writing to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



